Opinion by
Mb,. Justice Mitchell,
It must be conceded that the storage receipt was not, under the evidence, such a warehouse receipt as gave the plaintiff a complete title which could be asserted generally against a creditor levying on the goods. But this case depends on entirely different principles. The goods came within the grasp of the defendants in reliance on their promise not to levy upon them. As between the defendants and Sweeting their judgment debtor this promise might be unavailing for want of consideration, his goods wherever found being answerable for their debt. But plaintiff had an equity in them, and if they had been delivered to it by Sweeting the bank would have had a valid lien on them which would have been good against defendants and all others. The goods were the property of Sweeting and were out of the reach, for the time at least, of the defendants, for they were held by other parties on consignments by Sweeting. The latter says distinctly in his testimony that he informed Mr. Smith, the president of defendant company, that he had these goods out on consignment and he would like to have them, to meet his other liabilities, “ to provide for the payment of the bank, or the meeting of this warehouse receipt, and Mr. Smith said he would not interfere with those things.” Relying on this promise Sweeting brought the goods to the defendant’s place and stored them there. It is a fair presumption that except for this promise Sweeting would have turned the goods over to the actual custody of the bank, which would have made its title good against everybody. But even without this presumption, the goods were brought to the defendant’s knowledge and within their grasp, with notice that the3r were pledged to the bank and in reliance on the promise not to interfere with them. As against the bank, defendants are estopped from denying the sufficiency of the setting apart to the bank, and the validity of its title. To allow them to do so would be to allow them to profit by a breach of good faith to the prejudice of the plaintiff.
Judgment reversed and procedendo awarded.